DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest a water electrolysis system comprising a membrane electrolyzer that generates high pressure hydrogen by applying an electrolytic current, a pipe connected to the cathode side, a depressurization control valve configured to perform depressurizing of the pipe and system, a pressure reducing mechanism provided in the pipe upstream of the depressurization control valve, a first pressure sensor configured to detect a pressure upstream of the pressure reducing mechanism, a second pressure sensor configured to detect a pressure in the pipe between the pressure reducing mechanism and the depressurization control valve and a control unit configured to control a degree of opening of the depressurization control valve based on the first pressure or the second pressure.  Takeuchi’075 (US 8815075 B2) discloses a first pressure sensor (72a; Fig. 1) and a second pressure sensor (72b; Fig. 1) connected to the hydrogen/cathode side (42; Fig. 1).  Takeuchi’075 discloses a pressure reducing mechanism/valve (74a; Fig. 1), however the second pressure valve is not downstream of the pressure reducing mechanism/valve.  Takeuchi’075 discloses an on-off valve (78a; Fig. 1; col. 8, lines 4-13) but it is not configured to be able to be adjusted to a degree of opening.  The instantly claimed invention has a different mode of operation and structure and such a structure/mode of operation provides greater accuracy and reduced blistering (see specification; p. 3, line 25 to p. 4, line 20).  Kurashina (US 10648093 B2) discloses a high pressure electrolysis system, however the control device is placed upon a low pressure water sealing container (abstract).  Takeuchi’272 (US 10767272 B2) discloses a high pressure electrolysis system wherein the depressurization controls are employed by first and second water drainage valve on the cathode gas-liquid separator liquid drain (abstract).  Claim 9 defines over the prior art for substantially the same reasons as instant claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794